Citation Nr: 0403545	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  99-14 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
myopic astigmatism.

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
headaches, claimed in the alternative as due to manifestation 
of an undiagnosed illness.

4.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
shoulder aches, claimed in the alternative as due to an 
undiagnosed illness (previously claimed as muscle aches as 
due to manifestation of an undiagnosed illness).

5.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
rectal bleeding, claimed in the alternative as due to 
manifestation of an undiagnosed illness.

6.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
upset stomach, claimed in the alternative as due to 
manifestation of an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The veteran had active military service from December 1981 to 
August 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, in which the RO declined to reopen the 
veteran's claims of entitlement to service connection for 
PTSD, headaches, degenerative changes of the lumbar spine 
with limited motion, rectal bleeding, stomach disorder, and 
myopic astigmatism on the basis that new and material 
evidence to reopen the claims had not been submitted.  The 
veteran filed a timely notice of disagreement with the RO's 
determination.  A statement of the case (SOC) was issued in 
May 1999, which provided a summary of the evidence and the 
laws and regulation as it pertained to each of the issues.  
From a reading of the SOC, it appears that the RO reopened 
the veteran's claims and then denied them again, as the SOC 
addresses the merits of the claims as opposed to addressing 
the issue of new and material evidence.  


In addition, the issue of service connection for shoulder 
aches, claimed as muscle aches as due to an undiagnosed 
illness, was included in the May 1999 SOC.  As stated, that 
claim had previously been characterized as service connection 
for muscle aches as due to undiagnosed illness and initially 
denied by the RO in February 1996.  It was again denied as 
service connection for shoulder aches (claimed as muscle 
aches as an undiagnosed illness) by rating decision of 
November 1997.  The veteran filed a substantive appeal (VA 
Form 9) as to all the issues listed on the SOC, including 
service connection for a shoulder disorder.  

Notwithstanding the RO's adjudication of the veteran's claim 
on the merits in the present appeal, before the Board may 
reopen a previously denied claim it must conduct an 
independent review of the evidence to determine whether new 
and material evidence has been submitted sufficient to reopen 
a prior final decision.  "[T]he Board does not have 
jurisdiction to consider a claim which [has been] previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g Barnett v. Brown, 8 Vet. App. 1 (1995); see 
Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 U.S.C.A. § 
5108.  Furthermore, if the Board finds that new and material 
evidence has not been submitted, it is unlawful for the Board 
to reopen the claim.  See McGinnis v. Brown, 4 Vet. App. 239, 
244 (1993).  Consequently, the first issue that must be 
addressed by the Board, in this instance, is whether the 
previously denied claim ought to be reopened, pursuant to 38 
U.S.C.A. § 5108.

The veteran failed to appear at a Travel Board hearing at the 
RO in May 2001, thereby constituting a withdrawal of the 
request for a hearing.  38 C.F.R. 20.702(d).

In July 2001 the Board remanded the issues of entitlement to 
service connection for PTSD and myopic astigmatism and 
service connection for headaches, a shoulder disorder, rectal 
bleeding, and a gastrointestinal disorder, each claimed in 
the alternative as an undiagnosed illness, for further 
development.




In May 2003 the RO granted the veteran's claim of entitlement 
to service connection for degenerative arthritis of the 
lumbar spine, with a 10 percent evaluation effective August 
10, 1995.  In this instance, there was a full grant of the 
benefit sought.  If the veteran disagrees with the effective 
date assigned he must submit notice of disagreement to the 
RO.  This claim is not considered part of the current 
appellate review.  See Grantham v. Brown, 114 F.3d (Fed. Cir. 
1997).

The issue of entitlement to service connection for PTSD is 
further discussed in the Remand portion of this decision.


FINDINGS OF FACT

1.  In November 1997 the RO denied the veteran's claims of 
entitlement to service connection for PTSD and myopic 
astigmatism, and service connection for headaches, a shoulder 
disorder, rectal bleeding, and a gastrointestinal disorder, 
each claimed in the alternative as manifestations of an 
undiagnosed illness; the veteran did not perfect an appeal of 
that decision, and it was therefore final.

2.  Evidence submitted since the RO's November 1997 decision 
bears directly and substantially upon the claim of 
entitlement to service connection for PTSD; it is not 
cumulative of previously submitted evidence; and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  Since the November 1997 decision the veteran has not 
submitted evidence bearing directly and substantially on the 
claims of entitlement to service connection for myopic 
astigmatism and service connection for headaches, a shoulder 
disorder, rectal bleeding, and a gastrointestinal disorder, 
each claimed in the alternative as a manifestation of an 
undiagnosed illness, which by itself or in combination with 
other evidence is not so significant that it must be 
considered in order to fairly decide the merits of the 
claims.


CONCLUSIONS OF LAW

1.  Evidence submitted since the final November 1997 
determination wherein the RO denied service connection for 
PTSD is new and material; thus, that claim may be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1103 (2003).

2.  Evidence submitted since the final November 1997 
determination wherein the RO denied service connection for 
myopic astigmatism and service connection for headaches, a 
shoulder disorder, rectal bleeding, and a gastrointestinal 
disorder, each claimed in the alternative as manifestations 
of an undiagnosed illness, is not new and material; thus, 
those claims may not be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In February 1996 the RO denied the veteran's claims of 
entitlement to service connection for muscle aches, 
headaches, nerves, stress, insomnia, and stomach pain, all 
asserted to be due to an undiagnosed illness.  He was 
notified of the denial by letter that same month.  He did not 
appeal that decision, and it became final.

In November 1997 the following claims were reviewed in 
accordance with an "All Station Fast Letter 96-73," dated 
July 16, 1996: service connection for PTSD (claimed as 
nerves, stress, and insomnia as undiagnosed illnesses); 
service connection for headaches as an undiagnosed illness; 
service connection for shoulder aches (claimed as muscle 
aches as an undiagnosed illness); service connection for 
rectal bleeding and upset stomach as undiagnosed illnesses; 
and service connection for myopic astigmatism.  The veteran 
was notified of that decision by letter also in November 
1997.  He did not appeal that determination, and it became 
final.




In February 1998, the veteran requested that the RO reopen 
his claims for compensation for PTSD, headaches, rectal 
bleeding, a stomach disorder, and myopic astigmatism, which 
had been denied in November 1997.  The claims were 
reconsidered in July 1998 and the RO declined to reopen the 
claims on the basis that new and material evidence to reopen 
the claims had not been submitted.  The veteran filed a 
timely notice of disagreement and substantive appeal.  

Review of the evidence of record at the time of the November 
1997 rating decision is reported in pertinent part below.  

Service medical records (SMRs) were requested by the RO and 
were a part of the claims file prior to the November 1997 
rating decision.  The SMRs include an enlistment examination 
report of 1981 and the separation report of 1992, which shows 
clinical evaluation of the head, eyes, ophthalmoscopic, 
pupils, ocular motility, abdomen, rectum, upper extremities, 
other musculoskeletal, neurological, and psychological 
systems were reported to be normal.  However, in his 1992 
Report of Medical History the veteran indicated that he had 
had swollen or painful joints and eye trouble.  The examiner 
noted on that report that the veteran complained of left 
swollen and painful joints, which arose during bad weather or 
exercise.  No medications were noted.  It was also noted that 
the veteran stated that he had trouble seeing while driving 
at night.  The examiner noted that the veteran's vision was 
inadequate in both eyes.  He made a referral to optometry.

An in-service medical record dated in April 1989 reveals that 
the veteran had accidentally struck the back of his head and 
hyperextended his left wrist.  He had experienced no loss of 
consciousness.  It was noted that he had a full visual field.  
The clinical assessment was minor head trauma and sprain of 
left wrist.  

A November 1992 VA outpatient record shows the veteran 
complained of blurred vision since August 1991.  On 
examination, gradual visual deterioration was noted.  The 
diagnositic impression was "rule out" visual problems.




In October 1993 the veteran underwent VA examination for 
diseases/injuries of the brain.  He reported that he had 
fallen and hit the back of his head and was stunned, but did 
not lose consciousness and had no major residuals.  He 
further reported that from December 1990 to August 1991 he 
was in the Persian Gulf War and while there was under a great 
deal of stress and began to develop headaches.  He stated 
that since being home he had had intermittent headaches.  He 
described the headaches as a severe pain around his entire 
head, which usually occurred if he was under stress and 
tense, or if he had been out in the light working during the 
day.  On examination, the examiner noted that the veteran's 
headaches appeared to be tension-related and seemed to have 
occurred since the war and certainly could be related to an 
underlying stress situation related to that.  He further 
noted that they were intermittent and he found nothing to 
suggest any intracranial pathology.  The diagnosis was muscle 
contraction headaches and history suggestive of anxiety 
disorder with possible depressive component.  In addition, on 
examination, the veteran also discussed that he had had some 
occasional blood in his stools.  

In a written statement by the veteran in 1995, he noted that 
while in the service he spent time in Guam, Iceland, South 
Carolina, New Mexico, and Saudi Arabia.  He stated that the 
hardest past of his service was the time he spent involved in 
Operation Desert Storm.   He was involved in intensive duty 
from December 1990 to August 1991.  During service he had 
started having trouble with both wrists, headaches, nerves, 
stress, hypertension, muscle aches, insomnia, upset stomach, 
and hearing problems.  

A July 1995 VA medical record shows the veteran underwent a 
mental status evaluation.  The resultant diagnosis under Axis 
I was major depression.  Breaking up with his girlfriend was 
indicated under Axis VI.  His score on the Global Assessment 
of Functioning Scale (GAF) was 70 percent.

The veteran participated in a VA Post-Traumatic Stress 
Program (PTSP).  October 1995 progress notes from PTSP 
indicate the veteran reported that he was in the Persian Gulf 
region from January until August 1991.  His military 
occupational specialty was in munitions, and his job was to 
coordinate munitions and fill orders for all bases.  He 
stated that he was stationed in a headquarters building and 
there was an expectation of terrorism.  He was also in a 
"prime target" location for attack and there were SCUD hits 
around him.  He reported that he went to Kuwait City and saw 
many dead bodies and devastation to the city.  There were 
starving and crying children around him, and that had made 
him feel quite helpless.  There was no diagnosis rendered.  

Also, in October 1995 the veteran complained of joint pain, 
inability to see at night with vision getting worse, and 
hemorrhoids.  

In November 1995 he was seen at a VA general surgical clinic.  
He complained of rectal bleeding that he stated began three 
years ago after being in the Persian Gulf.  He stated that he 
had bright red bleeding with straining for a bowel movement, 
that would occur approximately once a week.  

Progress notes from a VA PTSP session in February 1996 show 
the veteran was evaluated and an impression of PTSD was 
rendered.  

A private medical record from the Holston Valley Hospital and 
Medical Center, Impact Crisis Response Service, shows the 
veteran was admitted to that facility in June 1996 due to a 
drug overdose.  It was noted that he was verbal, cooperative, 
and candid about issues.  His stressors included divorce, his 
wife's extramarital affairs, the self-inflicted gunshot death 
of a relative his wife, and the recent birthday of his 
daughter, from whom he had been separated for seven years.  
He was provisionally diagnosed with depressive disorder, not 
otherwise specified, PTSD, and personality disorder, not 
otherwise specified.  His GAF was 45.  

The veteran was seen at the PTSP in August 1996.  He reported 
that he had been very upset over his divorce.  He stated that 
he had overdosed on Zolpidem and was in the hospital for two 
days.  His assessment was PTSD, history of alcohol abuse, and 
dysthymia.


In November 1996 the RO received a written statement in 
support of the veteran's claims from the veteran's mother.  
She noted that he had had all kinds of problems with stress, 
muscle aches, wrists, headaches, and upset stomach.  She 
stated that he also had problems holding down a job.  She 
stated that he was disabled when he came out of the service.

A VA general medical examination was conducted in July 1997.  
At the time of the examination, the veteran reported that he 
had had a nervous condition since he got back from the Gulf 
War in 1991.  He further reported that he had bifrontal 
headaches about every other day, lasting for about an hour 
and relieved by Tylenol #3.  He stated that he would become 
nauseated and had heartburn and sharp pains in the stomach 
when he ate spicy foods.  He reported having muscle aches in 
his lower back, shoulders, and hands.  He stated that over 
the past two years his vision from two feet had become 
blurred and he now wore glasses.  In summary, the examiner 
reiterated the veteran's subjective complaints and noted that 
the veteran's physical examination was remarkable for limited 
range of motion of the lumbar spine.  He provided no 
diagnoses associated with the veteran's claimed disorders.  

In addition in July 1997, the veteran underwent a VA visual 
examination.  The veteran reported that he had only worn a 
spectacle prescription for distance for two years.  He had 
noticed a decrease in his distance vision, especially at 
night.  He was diagnosed with having myopic astigmatism of 
both eyes.

The veteran underwent VA examination for mental disorders and 
PTSD in August 1997.  The findings of both examinations are 
identical.  At that time, he reported that he was stationed 
in Headquarters Building in Riyadh in the Persian Gulf.  He 
stated that although he never encountered direct combat 
activity or participated in combat, he frequently expected 
terrorist acts at Headquarters and feared possible sniper 
attacks.  As the war escalated these tensions increased.  He 
recalled several close hits by SCUD missiles - as close as 
two blocks away.  He reported that he traveled to Kuwait City 
following the completion of the majority of the military 
advances and he witnessed the destruction and the dead bodies 
that were left.  He also reported an episode in the Persian 
Gulf when he was trapped outside of an air raid shelter when 
there was a SCUD attack.  He stated that he felt quite 
vulnerable and felt that he could have been killed.  In 
addition, he stated that he was witness to a public 
execution, which occurred in Riyadh, which was after the 
completion of the Persian Gulf War.  He and another friend 
were walking through the public areas and they were pushed to 
the front of the crowd to witness the execution.  The 
diagnosis under Axis I was PTSD, mild severity.  His GAF was 
55.  

In November 1997 the veteran's case was reviewed in 
accordance with All Station Fast Letter 96-73, July 16, 1996.  
His claims of entitlement to service connection for PTSD and 
myopic astigmatism and service connection for headaches, 
shoulder aches, rectal bleeding, and upset stomach, claimed 
as manifestations of undiagnosed illnesse were denied in the 
November 1997 rating decision.  He did not appeal that 
decision and it became final.  

Evidence submitted since the final unappealed decision in 
November 1997 is reported in pertinent part below.  

The record contains a duplicate record of the November 1995 
medical report from the general surgical clinic, which 
reveals that the veteran was seen with complaints of rectal 
bleeding, which were submitted prior to the November 1997 
final unappealed decision.  In addition, there are duplicate 
records from the PTSP therapy session held in 1997 and 1998. 

Also of record are notes from a VA PTSP therapy session, 
which occurred in August 1996.  At that session the veteran 
addressed symptoms of re-experiencing the Persian Gulf War.  
He had brought pictures of destruction and dead bodies from 
the Gulf.  There was no diagnosis rendered.

The record contains VA outpatient treatment notes from 
various PTSP individual therapy sessions dated intermittently 
from May 1997 to May 1998.  In July and August 1997 the 
veteran discussed some of his traumatic experience in the 
Persian Gulf, including being trapped in a building with 
SCUDs hitting close by and viewing public executions in 
Riyadh when four people were beheaded, one had his legs cut 
off and one had his hands cut off.  He also mentioned that he 
had seen many bodies on the road.  There were no diagnoses 
provided.

In May 1997 the veteran was seen at a VA Medical Center (MC) 
for a follow-up for medication.  He was interviewed and 
examined and the resultant diagnosis was PTSD, chronic.  

In March 1998 the veteran was seen in VA psychiatric clinic 
with complaints of depression.  He was evaluated and the 
diagnoses were PTSD and dysthymia.

The record also contains a VA outpatient treatment report 
from PTSP, which shows the veteran was interviewed in April 
1998 and the diagnostic assessment, in pertinent part, was 
PTSD. 

X-rays of the bilateral shoulders taken in August 1999 show 
evidence of an old trauma of the right shoulder and a normal 
left shoulder.

In 2000 the RO received copies of additional service records, 
which included a Citation to Accompany the Award of the Air 
Force Commendation Medal, which indicated that the veteran 
served as Command Munitions Manager, Headquarters, United 
States Central Command Air Forces, Deputy Chief of Staff, 
Logistics, Directorate of Munitions in Riyadh, Saudi Arabia, 
during Operation Desert Shield/Storm from December 28, 1990, 
to August 14, 1991.  It was further noted in the citation 
that during that period, the veteran validated and monitored 
over three hundred in-bound air and surface shipments, 
assessed unit munitions short falls, and sourced assets to 
fill the shortages.  His prompt action was absolutely crucial 
in establishing initial capabilities and sustaining combat 
sortie generation.  He also played a key role in the post-war 
drawdown, reconstitution planning, and movement of the 
residual munitions stockpile.  

In February 2003 the veteran underwent VA examination for 
digestive conditions due to his complaints of rectal 
bleeding.  The examiner noted that it could be concluded that 
the veteran had been having minimal rectal bleeding for at 
least nine years.  He had been worked up, including 
undergoing a full diagnostic colonoscopy in December 1995, at 
which time a single hemorrhoid was found.  He further noted 
that there was absolutely no evidence of anemia as a result 
of the bleeding.  The etiology of his currently manifested 
rectal bleeding was hemorrhoids, and there was no evidence 
that any current gastrointestinal disorder was related to any 
sign or symptom the veteran experienced during his military 
service.  Therefore, no etiological or causal relationship to 
his military service could be established.

A VA eye examination was also conducted in February 2003.  
The diagnoses were myopic astigmatism of both eyes and mild 
dry eye symptoms.  The examiner commented that it was as 
likely as not that the veteran's refractive error was the 
result of a normal age-related progression and not related to 
active duty service.  He further commented that the mild dry 
eye symptoms were unremarkable for the veteran's age and was 
probably not related to any active duty service.

A VA examination for PTSD was also conducted in February 
2003.  During the examination the veteran described an event 
in service where he was driving along a road with a number of 
soldiers in a jeep and a group of Saudi Arabian soldiers 
pulled up alongside and attempted to force them off the road.  
It had gone on for several miles before they veered away and 
left.  No shots were fired and no one was hurt.  The examiner 
noted that the veteran believed that that event caused him to 
experience a change in personality for which the military 
should be held accountable.  In his assessment, the examiner 
noted that the veteran had been trying to establish a case of 
PTSD for rating purposes for approximately the past ten 
years.  Apparently he had had difficulty in describing a 
stressor which was verifiable for rating purposes.  The 
examiner further noted that the incident the veteran cited as 
traumatic did not meet the stressor criteria as set forth in 
the DSM-IV.  The event, as described, appeared to have been 
essentially trivial in nature and lacked the element of 
legitimate personal danger required for diagnostic purposes.  
Beyond that, he had not shown the symptoms necessary to 
establish an active condition of PTSD.  The diagnosis under 
Axis I was PTSD by record, not found.  The examiner assigned 
a GAF of 65 in recognition of the interpersonal consequences 
of the veteran's bad temper.  

The examiner also commented on whether the veteran's alleged 
headaches were related to his psychiatric status.  He stated 
that since the veteran did not have PTSD or any other 
service-connected psychiatric condition, the question was 
largely moot.  He stated that whether the headaches were 
related to his bad temper was a matter of speculation, since 
he (the examiner) was not aware of any evidence in the 
clinical literature definitively linking the two.  He 
indicated that the etiology of the veteran's claimed chronic 
headaches was not medically verified.  

A VA neurological disorders examination conducted in February 
2003 reveals the veteran complained of having headache 
problems in the late 1980's or early 1990's.  He reported 
that he had one mild concussion during service, but no major 
neurological deficits resulted from that.  But, he had begun 
to develop some headaches at that time and over the years 
they had continued.  He stated that he never really sought 
medical care for his headaches until just the last year or 
two when he had seen a private physician for them.  The 
diagnostic impressions were that muscle contraction headaches 
were the veteran's primary headaches, about four migraine-
type headaches per year, and no evidence of any other 
significant neurological problems on examination.  

The veteran underwent a VA examination of the joints in April 
2003.  He reported that the initial symptoms of shoulder pain 
began in September 2002 to the best of his recollection, as a 
result of progressive onset of pain with no acute etiology.  
The diagnostic impression was that the right shoulder was 
bicipital tendonitis.  The examiner commented that in regard 
to the shoulder, there was no indication in the record that 
he sustained a shoulder injury during service, and the 
veteran's history indicated that onset of his shoulder 
symptoms was in September 2002.  The examiner noted that, for 
those reasons, it was likely that the shoulder complaints 
were not referable to a service-connected injury.  

In a June 2003 addendum to the VA neurological disorders 
examination, the examiner noted that a diagnosis of primary 
muscle contraction headaches and occasional primary migraine 
headaches was given on the previous examination report.  He 
further noted that they were primary headaches and unrelated 
to other etiologies.  He further stated that there was no 
relationship to any past history of medical problems in the 
service.  He noted that primary headaches are a specific 
diagnosis and should be considered as a primary diagnosis.


II.  Legal Analysis

A.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, ___ F.3d ___, No. 03-
7072 (Fed. Cir. Jan. 7, 2004); Pelegrini v. Principi, ___ 
Vet. App. ___, No. 01-944 (Vet. App. Jan. 13, 2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  The 
Board further finds that the requirements of the VCAA have 
been satisfied in this matter to the extent possible.  VA 
must notify the veteran of evidence and information necessary 
to substantiate his claim and inform him whether he or VA 
bears the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).  The veteran was notified, by means of the 
discussions in the November 1997 and July 1998 rating 
decisions, the May 1999 SOC, the December 2000 and June 2003 
supplemental statements of the case (SSOCs) and the text of 
the July 2001 Board remand, of the applicable law and reasons 
for the denial of his claims.  He has been informed, 
therefore, of what the evidence needs to show in order for 
his claim to be granted.  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The Board notes that there is an implication in the claims 
file that the veteran receives Social Security Administration 
(SSA) benefits.  In September 2002 the RO requested the 
veteran's records from the SSA.  SSA informed the RO that the 
veteran's records were more than twenty years old and they 
could not locate them.  Under VCAA, the RO is relieved from 
its obligation to make further attempts to obtain records 
from the SSA because such records do not exist and any 
further efforts to obtain them would be futile.  38 U.S.C.A. 
§ 5103A(b) (West 2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  Here, all available service medical 
records have been obtained.  The RO also obtained the 
veteran's private treatment records.  He was also afforded VA 
examinations 1997 and 2003.  The RO also received a statement 
in support of the veteran's claim from his mother.

The Board notes that a November 2, 1995, VA outpatient 
treatment report from the general surgical clinic, regarding 
the veteran's complaints of rectal bleeding associated with 
serving in the Persian Gulf, is incomplete.  The veteran had 
claimed service connection for rectal bleeding as due to an 
undiagnosed illness.  On VA examination in February 2003 the 
examiner referred to the veteran undergoing a work-up and a 
full diagnostic colonoscopy in December 1995, at which time a 
single hemorrhoid was found.  During the February 2003 a 
complete blood count (CBC) was taken and was completely 
normal.  It was reported that the etiology of his currently 
manifested rectal bleeding was hemorrhoids, which was not 
related to service.  Thus, based on the subsequent medical 
information received regarding the veteran's symptom of 
rectal bleeding, the Board finds that the additional medical 
information that might have been recorded on a second page of 
the November 2, 1995 VA outpatient treatment report is not 
necessary as that document would not aid in substantiating 
the veteran's claim of service connection for rectal 
bleeding, claimed in the alternative as due to manifestation 
of an undiagnosed illness.  See Wensch v. Principi, 15 Vet 
App 362 (2001); Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"). 

In addition, in October 1995 the veteran underwent 
examination pertaining to the Gulf War.  The report indicated 
that follow-up would occur as the occasion required.  There 
are no subsequent follow-up reports in the file.  However, 
the veteran did undergo VA examinations following the Gulf 
War Registry examination, which are a part of the claims 
file.

Furthermore, in correspondence from the RO dated in April 
2002, and in the June 2003 SSOC, the veteran was advised of 
the provisions of the VCAA and of the new VA regulations 
issued pursuant thereto.  The April 2002 letter advised the 
veteran of what the evidence needs to show in order for his 
claim to be granted, what information or evidence was still 
needed, what had been done to help with his claim, and what 
the veteran could do to help with his claim.  He was also 
informed that VA would assist him by requesting records in 
the custody of military authorities or Federal agencies.  
Therefore, VA has informed the veteran of the type of 
information and evidence necessary to substantiate his claim, 
and of who is responsible for producing evidence.  

The July 2001 Board Remand required the RO to obtain stressor 
information from the veteran regarding his PTSD claim.  The 
RO notified the veteran in April 2002, and to date there has 
been no response from the veteran regarding that matter.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran, to the extent possible, in obtaining evidence 
pertaining to his claims, under both former law and the new 
VCAA.  The Board, therefore, finds that no useful purpose 
would be served in remanding this matter for further 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Discussion

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1103 (2003).

As noted in the Introduction, the Board does not have 
jurisdiction to consider a previously adjudicated claim 
unless new and material evidence is presented.  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104.  A final and binding 
agency decision shall not be subject to revision on the same 
factual basis except by duly constituted appellate 
authorities or except as provided in section 3.105 of the 
regulations.  38 C.F.R. § 3.104(a).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Federal Circuit noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.  In 
determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992). 

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
the Board must first determine whether the appellant has 
presented new and material evidence under 38 C.F.R. § 
3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108.  Then, if new and material evidence 
has been submitted, the Board may proceed to evaluate the 
merits of the claim, but only after ensuring that VA's duty 
to assist has been fulfilled.  See Vargas-Gonzalez v. West, 
12 Vet. App. 321, 328 (1999).

The Board notes that 38 C.F.R. § 3.156 was amended, and that 
the standard for finding new and material evidence has 
changed as a result.  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (now codified at 38 C.F.R. § 3.156(a) (2003)).  
However, this change in the law is not applicable in this 
case, because the appellant's claim was not filed on or after 
August 29, 2001, the effective date of the amendment.  
66 Fed. Reg. at 45,629.  Accordingly, the Board will proceed 
to determine whether new and material evidence has been 
submitted to reopen the appellant's claim for service 
connection in this matter, without regard to the new version 
of 38 C.F.R. § 3.156(a).

1.  New and material evidence - service connection for PTSD

Having reviewed the complete record, the Board finds that new 
and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for 
PTSD.  In particular, since the RO's final determination in 
November 1997, the RO received the veteran's service records 
that included a Citation which included information that 
verified that the veteran was in Riyadh during Operation 
Desert Shield/Storm.  This information supports the veteran's 
contention that he experienced certain stressors while in 
Riyadh.

The Board finds that such evidence is new, and bears directly 
upon the question of whether this evidence provides a more 
complete picture of the veteran's claimed psychiatric 
disorder.  Such evidence bears directly and substantially 
upon the specific matter under consideration.  The Board 
concludes that, under the liberal approach suggested by 
judicial precedent and the VCAA, this evidence is so 
significant as to warrant consideration of the merits of the 
claim on appeal.  See Hodge, supra.  Thus, this evidence is 
new and material so as to reopen the veteran's claim of 
entitlement to service connection for PTSD.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156.

Upon reopening the veteran's claim, the Board finds that 
further development is necessary to assist with his claim 
because the possibility exists that such assistance will aid 
in the establishment of entitlement.  38 U.S.C. § 5103A (West 
2002).

Accordingly, the Board defers further consideration of the 
matter pending the completion of additional development, 
which will be discussed below in the Remand portion of this 
decision.  The Board believes that the claim requires 
additional development in view of the current state of the 
record, in order to meet the duty to assist and comply with 
applicable regulatory criteria.

2.  New and material evidence - service connection for myopic 
astigmatism, and headaches, shoulder aches, rectal bleeding, 
and upset stomach, claimed in
the alternative as due to manifestations of an undiagnosed 
illness

Having reviewed the complete record, the Board finds that the 
RO has received additional evidence that is not duplicative 
or cumulative of evidence previously submitted and therefore 
such evidence is new.  The new evidence consists of service 
records and  the 2003 VA examinations.  Although this 
evidence is considered as new evidence, it is not material 
because it fails to provide a more complete picture of the 
circumstance surrounding the origin of the veteran's claimed 
disorders of myopic astigmatism and headaches, shoulder 
aches, rectal bleeding, and upset stomach, claimed in the 
alternative as due to manifestation of an undiagnosed 
illness, See Hodge, supra.

Therefore, the veteran's claims of entitlement to service 
connection for myopic astigmatism, and headaches, shoulder 
aches, rectal bleeding, and upset stomach, claimed in the 
alternative as due to manifestation of an undiagnosed illness 
may not be reopened.  The Court, in Smith v. West 12 Vet. 
App. 312, 314 (1999), has held that, in order for evidence to 
be sufficient to reopen a previously disallowed claim, it 
must be both new and material.

Furthermore, the Board finds that the additional evidence 
submitted since the November 1997 final determination is not 
material because there has been no competent medical evidence 
submitted which has established a relationship between the 
veteran's claimed disorders and his period of military 
service.  In fact the VA examiner specifically opined that 
the veteran's headaches had no relationship to any past 
history of medical problems in the service.  Regarding rectal 
bleeding, the examiner noted that the etiology of the 
veteran's currently manifested rectal bleeding was 
hemorrhoids and he could not establish any etiological or 
causal relationship to the veteran's military service.  With 
regard to the veteran's claimed eye disorder, there were 
diagnoses of myopic astigmatism of both eyes and mild dry eye 
symptoms.  The examiner noted that these disorders were the 
result of a normal age-related progression and not related to 
active duty service.  With regard to the shoulder, the 
examiner noted that there was no indication in the veteran's 
record that he sustained a shoulder injury during service and 
it was therefore unlikely that the shoulder complaints were 
referable to a service connected injury.  

In addition, with regard to the claims for manifestations of 
undiagnosed illnesses, for each such disorder, where a 
diagnosis has been rendered, the claim may not be granted 
under the undiagnosed-illness theory..  

In his substantive appeal, the veteran contended that his 
medical problems were related to his years of service in the 
Air Force and his involvement in the Gulf War.  As noted 
earlier, VA examination reports reveal that the veteran's 
claimed disorders were not related to his period of military 
service.  Moreover, the veteran's statements, which assert 
that the onset of his claimed disorders is the result of 
military service, do not suffice to provide competent 
evidence as to the origin of his claimed disorders.

While the veteran is competent to provide evidence of the 
occurrence of observable symptoms, and may sincerely believe 
that his claimed disorders are related to his period of 
service, as a layperson he is not competent to make a 
determination which relates his claimed disorders to a 
service.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).  The Board 
does recognize that the veteran may provide competent lay 
evidence within his own scope of knowledge, such as to pain, 
even where he lacks relevant specialized education, training, 
or experience.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified at 38 C.F.R § 3.159(a)(2) (2003)).

In summary, the evidence received since the November 1997 
final determination does not bear directly on the question of 
whether this evidence provides a more complete picture of the 
veteran's claimed disorders of myopic astigmatism and 
headaches, shoulder aches, rectal bleeding, and upset 
stomach, claimed in the alternative as due to manifestation 
of an undiagnosed illness and the origins and, thus, does not 
bear directly and substantially upon the specific matter 
under consideration.  The Board concludes that this evidence 
is not so significant as to warrant consideration of the 
merits of the claims on appeal.  See Hodge, supra.  Thus, 
this evidence is not new and material for the purpose of 
reopening the veteran's claim of entitlement to service 
connection for myopic astigmatism, and headaches, shoulder 
aches, rectal bleeding, and upset stomach, claimed in the 
alternative as due to manifestation of an undiagnosed 
illness.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).


ORDER

The veteran having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
post-traumatic stress disorder, the appeal is, to the extent 
of reopening that claim, granted.

New and material evidence not having been submitted, the 
claims of entitlement to service connection for myopic 
astigmatism, and headaches, shoulder aches, rectal bleeding, 
and upset stomach, claimed in the alternative as due to 
manifestations of undiagnosed illness, are not reopened, and 
the appeal is, to that extent, denied.


REMAND

As indicated above, during the pendency of the veteran's 
appeal, the President signed into law the VCAA that 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  With regard to the issue of 
service connection for PTSD the Board finds that further 
development is required before a decision can be rendered.

The Board remanded this case in July 2001 for the purpose of 
further development on the issue of service connection for 
PTSD, inter alia.  The remand requested that the RO contact 
the appropriate sources to obtain records concerning the 
veteran's alleged stressors, including records from United 
States Armed Services Center for Research of Unit Records 
(USASCRUR).  With the exception of contacting the veteran and 
requesting whatever additional information he might have 
concerning his alleged stressors; the RO failed to contact 
any other source to attempt to obtain information regarding 
the alleged stressors.  Therefore an additional remand is 
necessary, in order that the RO can notify the appropriate 
sources to obtain any pertinent records related to the 
veteran's alleged stressors.

Furthermore, the VA examiner in 1997 diagnosed PTSD.  At that 
examination the veteran reported a stressor in which he was 
trapped outside of an air raid shelter when there was a SCUD 
attack.  On another occasion he stated that he was witness to 
a public execution, which occurred in Riyadh.  He also 
reported that he witnessed destruction and dead bodies on the 
road.  On VA examination in 2003, PTSD was not found.  The 
only stressor the examiner noted was one where the veteran 
was driving along a road with a number of soldiers in a jeep 
and suddenly a group of Saudi Arabian soldiers pulled up 
alongside and attempted to force them off the road.  There is 
no indication in the report that the examiner considered the 
other stressors previously reported by the veteran.  

The Board finds that a remand of this case is necessary in 
order to fully comply with the mandate of the Court set forth 
in Stegall v. West, 11 Vet. App. 268 (1998).  The RO is 
advised that, where the remand orders of the Board are not 
complied with, the Court has emphasized that the Board 
commits error as a matter of law when it fails to ensure 
compliance, and further remand will be mandated.  Id.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The veteran should be contacted and 
invited to submit any additional evidence he 
may have in support of his PTSD claim.

2.  The RO should attempt to obtain all 
pertinent records relating to the enemy 
attacks suffered by the veteran's unit in 
Saudi Arabia in the first six months of 1991.  
The RO should also attempt to obtain the 
operational reports, daily journal entries 
and duty rosters, lessons learned statements, 
or any other information regarding the 
activities of the appellant's active duty Air 
Force unit that would provide information 
about the events related to him.  

3.  The RO should forward any available 
stressor information to the USASCRUR, if 
appropriate, for verification.  Any 
information obtained is to be associated 
with the claims file.  If the case is not 
referred to USASCRUR, the RO should 
indicate in the record why the case was 
not referred.  

4.  If the RO determines that the veteran 
had verified stressors during active 
service, the RO should arrange for the 
veteran to be examined by a psychiatrist 
other than the psychiatrist who conducted 
the examination in February 2003.  The 
examiner should be asked to determine the 
nature and extent of any psychiatric 
disorder present and specifically  to 
determine whether PTSD is present, and if 
so, whether it is linked to the 
appellant's verified in-service 
stressors.  All indicated tests and 
studies should be performed and clinical 
findings reported in detail.  

a.  The examining psychiatrist should 
determine the nature and extent of the 
veteran's current psychiatric 
disorder(s), if any, and should reconcile 
to the extent possible any discrepancies 
that may exist between any current 
diagnosis and past diagnoses, in light of 
the veteran's entire medical history.  If 
a diagnosis of PTSD is made, the specific 
stressor(s) to which it is related must 
be set forth, pursuant to the criteria in 
the Diagnostic and Statistical Manual of 
Mental Disorders, 4th ed. (DSM-IV).  The 
examiner should discuss any pertinent 
medical opinions that have been 
previously offered regarding the 
sufficiency of the alleged stressors, 
expressing agreement or disagreement 
therewith, and giving reasons for such 
agreement or disagreement.

b.  The examiner is further requested to 
provide an opinion concerning the 
etiology of any psychiatric disorder 
found to be present, to include whether 
it is at least as likely as not (i.e., at 
least a 50-50 probability) that any 
currently diagnosed psychiatric disorder 
was developed during service or is 
otherwise related to service, or whether 
such an etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability).

c.  A complete rationale should be 
provided for all opinions offered.  The 
claims file must be made available to the 
examiner and the report should indicate 
whether the veteran's medical records 
were reviewed.

5.  After the RO undertakes review of the 
issue, to include any additional 
evidentiary development required under 
the VCAA, the appellant should be 
provided with an SSOC, which contains 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal since 
the June 2003 SSOC.  An appropriate 
period of time should be allowed for 
response.

6.  Then, the RO should review the claims 
file and ensure that all notification and 
development action required by the VCAA, 
Public Law No. 106-175 (2000) (now 
codified at 38 U.S.C. §§ 5100-5103A, 
5106-7 (West 2002)) is completed.  The RO 
is advised that when soliciting a 
response from the veteran the time period 
in which the veteran is given to respond 
should be in accordance with the Court's 
decision in Paralyzed Veterans of 
America, supra.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




_______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



